UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-1230



ANGELA D. CLEMONS,

                Plaintiff - Appellant,

          v.


HOME SAVERS, LLC,

                Defendant - Appellee,

          and


WHITE AND SELKIN,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (2:07-cv-00244-TEM)


Submitted:   April 4, 2008                 Decided:   April 14, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela D. Clemons, Appellant Pro Se.    Darlene Paige Bradberry,
Randolph Courtland DuVall, BREEDEN, SALB, BEASLEY & DUVALL, PLC,
Norfolk, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Angela D. Clemons appeals the magistrate judge’s order

granting summary judgment to Home Savers, LLC, and dismissing her

complaint alleging several torts and violations of state and

federal law with respect to the sale of her home.*                 We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the magistrate judge.                   See

Clemons v. Home Savers, LLC, 530 F. Supp. 2d 803 (E.D. Va. 2008).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




      *
      The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).


                                  - 3 -